— Judgment, Supreme Court, New York County (James A. Yates, J.), rendered March 8, 2007, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him to a term of two years, unanimously affirmed.
The imposition of mandatory surcharges and fees by way of court documents, but without mention in the court’s oral pronouncement of sentence, was lawful (see People v Guerrero, 12 NY3d 45 [2009]). Concur — Mazzarelli, J.P., Friedman, Nardelli, Buckley and Freedman, JJ.